MEMORANDUM **
Marine Manukyan, Ruben Manukyan, and their son, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s adverse credibility determination for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002), and deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination because Manukyan’s testimony was inconsistent with documentary evidence in the record with respect to her “whistle blowing” activities. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir.2007) (inconsisten-*719des between testimony and documentary evidence support an adverse credibility finding where inconsistencies go to the heart of the claim).
In the absence of credible testimony, Manukyan failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.